Order issued September 29, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-01251-CR
                                 No. 05-14-01252-CR
                      ________________________________________

                     LAVANDRA DONTEKA RUSHING, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                         ORDER

                        Before Justices Bridges, Francis, and Myers

      Based on the Court’s opinion of this date, we GRANT the May 21, 2015 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Lavandra Donteka Rushing, Bookin #15045219, Dallas County Jail, Kays Tower, KT04-A, P. O.

Box 660334, Dallas, Texas, 75266-0334.


                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE